



 
EXHIBIT 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
 
Parties:
 
“CoBank”:                                           CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111


“Borrower”:                                           Pilgrim’s Pride
Corporation
4845 US Highway 271 N.
Pittsburg, Texas 75686


“Syndication
Parties”:                                                      Whose signatures
appear below


 
Execution Date:       March 10, 2008
 
 
Recitals:
 
A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, that certain Second Amendment to
Credit Agreement dated as of January 4, 2007, that certain Third Amendment to
Credit Agreement dated as of February 7, 2007, that certain Fourth Amendment to
Credit Agreement dated as of July 3, 2007, that certain Fifth Amendment to
Credit Agreement dated as of August 7, 2007, and that certain Sixth Amendment to
Credit Agreement dated as of November 7, 2007 (as so amended and as amended,
modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.
 
B. Borrower has advised the Agent that it contemplates curtailing or ceasing
production at one or more facilities (each a “Closed Facility”) and removing one
or more of such Closed Facilities from the Collateral and the calculation of the
Available Amount and possibly adding a facility to the Collateral and the
calculation of the Available Amount.
 
C. Borrower has requested that the Agent and the Syndication Parties modify the
Credit Agreement to (i) allow the Agent to effect the release of the Agent’s
lien against any such Closed Facility which is included in the Collateral and
which Borrower wants removed from the Collateral without the necessity of
obtaining the specific consent thereto by the Required Lenders, and (ii) provide
relief to Borrower from the accounting effects of curtailing or ceasing
production at the Closed Facilities, which the Agent and the Syndication Parties
are willing to do under the terms and conditions as set forth in this Seventh
Amendment to Credit Agreement (“Seventh Amendment”).
 
 
Agreement:
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
Amendments to Credit Agreement.  The Credit Agreement is amended as of the
Effective Date as follows:
 
Section 1.40 is amended to read as follows:
 
1.40           EBITDA:  for any period, for Borrower and its Consolidated
Subsidiaries, net income for such period, plus the sum of the amounts of
(a) Interest Expense, plus (b) federal and state income taxes, plus
(c) depreciation and amortization expenses, plus (d) Restructuring Charges and
other extraordinary losses, minus (e) extraordinary gains, in each case as
charged against (or added to, as the case may be) revenues to arrive at net
income for such period, all as determined by GAAP.


The following new Section is added to Article 1:
 
1.144         Restructuring Charges:  means the following charges related to a
Shut Down or significant reconfiguration of a facility:  asset impairment
charges, lease termination costs, severance costs, facility shutdown costs and
other related restructuring charges associated with a permanent reduction in
capacity or closure of plants or facilities cut-backs or plant closures.


Clauses (b) and (c) of Section 10.18 are amended to read as follows:
 
(b)           Upon such time as Borrower, in addition to satisfying the
requirements of clause (a) of this Section 10.18, shall, with respect to any
such parcel of Additional Property, have provided to the Administrative Agent
(i) a mortgagees’ title insurance policy (Standard Texas Mortgagees Policy Form
with respect to Additional Property located in the State of Texas, and Standard
ALTA form with respect to Additional Property located in states other than
Texas) from an insurer acceptable to the Administrative Agent insuring the lien
in favor of the Administrative Agent, on behalf of the Syndication Parties, as a
first priority lien on each such parcel of Additional Property, subject only to
Permitted Encumbrances, and (A) in such amount as the Administrative Agent shall
require, (B) deleting the standard printed exceptions (including exceptions for
mechanics liens and exceptions based on lack of adequate survey) and the gap
exception, (C) containing only such exceptions to title as are reasonably
acceptable to the Administrative Agent, (D) providing access coverage, and (E)
containing such other endorsements as the Administrative Agent may reasonably
require (but in any event including a revolving credit endorsement), (ii) a
survey, which survey, the certifications thereon, and all information contained
therein, shall be acceptable to the Administrative Agent, and shall contain a
legal description and, except as specifically provided otherwise on Exhibit
10.18, shall, at a minimum, show the location of all structures, visible
utilities, fences, hedges, or walls on the parcel and within 5 feet of all
boundaries thereof, any conflicting boundary evidence or visible encroachments,
and all easements, underground utilities, and tunnels for which properly
recorded evidence is available; (iii) an Appraisal, and (iv) (A) a Phase I
environmental report, satisfactory in form and content to the Administrative
Agent, and (B) such Phase II environmental reports, or proof satisfactory to the
Administrative Agent that Borrower has taken such remedial or other action as
the Administrative Agent may reasonably require, in either case, based on the
contents of such environmental reports, then such Additional Property shall be a
part of the Collateral and shall be included in the Available Amount.
 
(c)           Borrower may include in the Available Amount any leasehold
interest in connection with any Additional Property where Borrower is a lessee
under a recorded lease (1) calling for a rental payment equal to or in excess of
$100,000.00 per annum, or (2) which has an Appraised Value, as demonstrated in
the Appraisal required pursuant to clause (v) below, of no less than
$2,000,000.00, or (3) which is described as follows: (A) that certain Lease by
and between the City of Natchitoches and J-M Poultry Packing Company, Ltd.,
dated June 24, 1977, recorded June 28, 1977 in MOB 360, page 148 of the Records
of Natchitoches Parish, Louisiana, and (B) that certain Lease by and between the
City of Natchitoches and J-M Poultry Packing Company, Ltd., dated June 24, 1977
and recorded June 29, 1977 in MOB 360, page 134 of the Records of Natchitoches
Parish, Louisiana; provided that, in each case described in clauses (1), (2),
and (3), Borrower provides to the Administrative Agent, (i) a leasehold mortgage
or deed of trust substantially in form and substance satisfactory to the
Administrative Agent, (ii) a Title Policy and a survey, satisfying the
requirements set forth in clause (b) of this Section 10.18 (modified as
necessary to reflect a leasehold, rather than fee, interest), (iii) (A) a Phase
I environmental report, satisfactory in form and content to the Administrative
Agent, and (B) such Phase II environmental reports, or proof satisfactory to the
Administrative Agent that Borrower has taken such remedial or other action as
the Administrative Agent may reasonably require, in either case, based on the
contents of such environmental reports, (iv) a lessor consent in form and
content satisfactory to the Administrative Agent and containing such estoppels
of the lessor of the leasehold estate as the Administrative Agent shall require;
and (v) an Appraisal.
 
Subsection 14.5.6 is amended to read as follows:
 
14.5.6 Release of Certain Liens.  To take such action and execute such documents
as may be reasonably necessary to release any liens on or security interests in
any Collateral where Borrower is entitled to such release in connection with (a)
Dispositions permitted pursuant to the provisions of Section 11.4(a), (b), and
(c)(i) hereof, without the need to obtain the consent of any of the Syndication
Parties or Voting Participants; (b) the replacement or removal of any Collateral
(other than in connection with a Shut Down pursuant to the terms of Section
10.15 hereof) where the book value of such Collateral is $5,000,000.00 or less,
without the need to obtain the consent of any of the Syndication Parties or
Voting Participants; (c) the removal of any facility from the Available Amount
Report (and therefore, from calculation of the Available Amount) arising from a
Shut Down pursuant to the provisions of Section 10.15 hereof, without the need
to obtain the consent of any of the Syndication Parties or Voting Participants;
(d) dispositions permitted pursuant to the provisions of Section 11.4(c)(ii)
hereof, with the consent of the Required Lenders; and (e) the Administrative
Agent’s receipt of a notice from Borrower that, pursuant to the provisions of
that certain letter agreement between Borrower and the Administrative Agent
dated August 30, 2007, Borrower has elected to withdraw from the calculation of
the Available Amount one or more of the Sites (as defined in such letter
agreement) as to which Borrower has been required to take Future Actions (as
defined in such letter agreement) pursuant to the provisions of such letter
agreement, provided that simultaneously with such release the Available Amount
for such Site shall be automatically reduced by the Appraised Value for such
Site as it was included in the latest Available Amount Report (or reduced as
otherwise provided in such letter agreement if such Site was not specifically
identified and included in the latest Available Amount Report), such release to
be made without the need to obtain the consent of any of the Syndication Parties
or Voting Participants.
 
Clause (a) of Subsection 14.7.2 is amended to reads as follows:
 
(a)           Consenting to any action or amendment, or granting any waiver with
respect to, either the Revolving Loan or the Term Loan, not covered in
Subsection 14.7.1 and except as provided in Subsection 14.5.6(a), (b), (c) or
(e) hereof; or
 
Conditions to Effectiveness of this Seventh Amendment.  The effectiveness of
this Seventh Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):
 
Delivery of Executed Loan Documents.  Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following document, duly
executed by Borrower:
 
This Seventh Amendment
 
Syndication Parties Execution; Voting Participant Approval.  The Administrative
Agent shall have received (a) written approval of this Seventh Amendment by at
least the Required Lenders (including Voting Participants); and (b) a copy of
this Seventh Amendment executed by the Syndication Parties as required.
 
Representations and Warranties.  The representations and warranties of Borrower
in the Credit Agreement shall be true and correct in all material respects on
and as of the Effective Date as though made on and as of such date.
 
No Event of Default.  No Event of Default shall have occurred and be continuing
under the Credit Agreement as of the Effective Date of this Seventh Amendment.
 
Payment of Fees and Expenses.  Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Seventh Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 15.1 of
the Credit Agreement.
 
General Provisions.
 
No Other Modifications.  The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.
 
Successors and Assigns.  This Seventh Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.
 
Definitions.  Capitalized terms used, but not defined, in this Seventh Amendment
shall have the meaning set forth in the Credit Agreement.
 
Severability.  Should any provision of this Seventh Amendment be deemed unlawful
or unenforceable, said provision shall be deemed several and apart from all
other provisions of this Seventh Amendment and all remaining provision of this
Seventh Amendment shall be fully enforceable.
 
Governing Law.  To the extent not governed by federal law, this Seventh
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.
 
Headings.  The captions or headings in this Seventh Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Seventh Amendment.
 
Counterparts.  This Seventh Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument.  Each counterpart may consist of a number of copies hereof,
each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Seventh
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Seventh
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Seventh
Amendment.
 
[Signatures to follow on next page.]




 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed as of the Effective Date.
 
ADMINISTRATIVE
AGENT:                                                                           CoBank,
ACB




By: /s/ James Matzat
Name:            James Matzat
Title:              Vice President




BORROWER:                                                      Pilgrim’s Pride
Corporation




By: /s/ Richard A. Cogdill
Name:            Richard A. Cogdill
Title:              Exe. VP, CFO, Sec & Treas.




SYNDICATION
PARTIES:                                                               CoBank,
ACB




By: /s/ James Matzat
Name:           James Matzat
Title:             Vice President




Agriland, FCS




By: /s/ Dwayne Young
Name:            Dwayne Young
Title:              Chief Credit Officer


Deere Credit, Inc.




By: /s/ Michael P. Kuehn
Name:            Michael P. Kuehn
Title:              Manager, AFS Johnson Credit Operations




Bank of the West




By:
Name:            Larry Reding
Title:              Vice President




John Hancock Life Insurance Company




By: /s/ Bradley A. Pierce
Name:            Bradley A. Pierce
Title:              Director




The Variable Annuity Life Insurance Company


The United States Life Insurance Company in the City of New York


Merit Life Insurance Co.


American General Assurance Company


AIG International Group, Inc.


AIG Annuity Insurance Company




By: /s/ William H. Hasson
Name:            William H. Hasson
Title:              Managing Director


Transamerica Life Insurance Company




By: /s/ Stephen Noonan
Name:            Stephen Noonan
Title:              Vice President


The CIT Group/Business Credit, Inc.




By:
Name:            Al Schuler
Title:              Vice President


Metropolitan Life Insurance Company




By: /s/ Steven D. Craig
Name:            Steven D. Craig
Title:              Director




Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch




By: /s/ Richard J. Beard
Name:            Richard J. Beard
Title:              Executive Director




By: /s/ Rebecca Morrow
Name:            Rebecca Morrow
Title:              Executive Director




Farm Credit Services of America, PCA




By: /s/ Bruce P. Rouse
Name:            Bruce P. Rouse
Title:              Vice President






The Prudential Insurance Company of America




By: /s/ Timothy M. Laczkowski
Name:            Timothy M. Laczkowski
Title:              Vice President



 
 

--------------------------------------------------------------------------------

 
